DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “without contacting the person or changing the intraocular pressure” renders claims 19-36 as broadened and obvious variants of claims 1-20 of U.S. Patent No. 10,863,902.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 19-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 2013/0144185) in view of Berdahl et al. (US 2018/0279877), and further in view of Samadani et al. (US 2015/0190050).
Regarding claim 19 and 27, Fuller discloses, a system and method for assessing glaucoma in a patient (Figs. 1-12), the system comprising:
an intraocular pressure measurement device (Para. 0050); and
a processor (Para. 0046) coupled with the intraocular pressure measurement device (Para. 0050 and 0058),
wherein the processor is configured to:
calculate an intracranial pressure of the patient, based on a measurement of eye tracking of the patient measuring with the eye movement tracking camera (Para. 0006 and 0058);
compare a measured intraocular pressure of the patient with the calculated intracranial pressure (Para. 0006 and 0058); and 
assess glaucoma in the patient based at least in part on the comparison of the intraocular pressure with the intracranial pressure (Para. 0006 and 0058).
Fuller does not disclose the eye tracking system is a noninvasive eye tracking system, measuring an intracranial pressure in the patient, using a noninvasive eye tracking system, and receiving, in a computer processor of the noninvasive eye tracking system, the measured intraocular pressure and the measured intracranial pressure.
Berdahl teaches, from the same field of endeavor that in a method for assessing glaucoma in a patient that it would have been desirable to make the eye tracking system a noninvasive eye tracking system (Paragraph 0050), measuring an intracranial pressure in the patient, using a noninvasive eye tracking system (Paragraphs 0095, 0186, 508 of Fig.5 and 1604 of Fig. 16), and receiving, in a computer processor of the noninvasive eye tracking system, the measured intraocular pressure and the measured intracranial pressure (Paragraphs 0095, 0186, 508 of Fig.5 and 1604 of Fig. 16).
Therefore, it would have been obvious to one of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eye tracking system is a noninvasive eye tracking system, measuring an intracranial pressure in the patient, using a noninvasive eye tracking system, and receiving, in a computer processor of the noninvasive eye tracking system, the measured intraocular pressure and the measured intracranial pressure as taught by the system and method for assessing glaucoma in a patient of Berdahl in the system and method for assessing glaucoma in a patient of Fuller since Berdahl teaches it is known to include these features in a  system and method for assessing glaucoma in a patient for the purpose of providing a system and method for assessing glaucoma in a patient that is accurate and efficient.
	Fuller in view of Berdahl does not explicitly disclose the eye tracking system having an eye movement tracking camera.
	Samadani teaches, from the same field of endeavor that in a method for assessing glaucoma in a patient that it would have been desirable to make the eye tracking system having an eye movement tracking camera (Paragraph 0056).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eye tracking system having an eye movement tracking camera as taught by the method for assessing glaucoma in a patient of Samadani in the combination of Fuller in view of Berdahl since Samadani teaches it is known to include these features in a method for assessing glaucoma in a patient for the purpose of providing a reliable and precise method for assessing glaucoma in a patient.
Regarding claims 20 and 28, Fuller, Berdahl and Samadani discloses and teaches as set forth above, and Fuller further discloses, assessing the glaucoma comprises at least one of diagnosing, detecting, monitoring or assessing a risk of glaucoma in the patient (Paragraphs 0006 and 0058).
Regarding claims 21-23 and 29-32, Fuller, Berdahl and Samadani discloses and teaches as set forth above, and Fuller further discloses, measuring the intraocular pressure comprises using a tonometry device (Paragraph 0007).
Furthermore, Berdahl further teaches, from the same field of endeavor that in a method and system for assessing glaucoma that it would have been desirable to make measuring the intraocular pressure comprises using a non-contact measurement method (Paragraph 0050), and wherein the noninvasive eye tracking system is combined with the tonometry device (Paragraphs 0095, 0186, 508 of Fig.5 and 1604 of Fig. 16), and measuring the intraocular pressure comprises using a tonometry device incorporated into the noninvasive eye tracking system (Paragraphs 0095, 0186, 508 of Fig.5 and 1604 of Fig. 16).
Regarding claims 24 and 33-34, Fuller, Berdahl and Samadani discloses and teaches as set forth above, and Fuller further discloses, comparing the intraocular pressure to the intracranial pressure comprises determining whether a ratio of the intraocular pressure to the intracranial pressure represents a high risk, a low risk or no risk of glaucoma (Paragraphs 0006 and 0058).

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 2013/0144185) in view of Berdahl et al. (US 2018/0279877) in view of Samadani et al. (US 2015/00190050) as applied to claims 19 and 27 above, and further in view of Waldorf et al. (US 2013/0278899).
Fuller, Berdahl and Samadani remains as applied to claims 19 and 27 above.
Fuller, Berdahl and Samadani does not disclose measuring the intracranial pressure comprises: showing a video to the patient on a stimulus screen of the eye tracking system, wherein the video moves across the stimulus screen; tracking movement of the patient's eyes, using an eye tracking camera of the eye tracking system; assessing an ability of the patient's eyes to track the video; and determining the intracranial pressure from the ability of the patient's eyes to track the video, using the computer processor.
Waldorf teaches, from the same field of endeavor that in a method and system for assessing glaucoma that it would have been desirable to make measuring the intracranial pressure comprises: showing a video to the patient on a stimulus screen of the eye tracking system (Paragraphs 0060, 0066 and Figs. 3-7), wherein the video moves across the stimulus screen (Paragraphs 0060, 0066 and Figs. 3-7); tracking movement of the patient's eyes, using an eye tracking camera of the eye tracking system (Paragraphs 0060, 0066 and Figs. 3-7); assessing an ability of the patient's eyes to track the video (Paragraphs 0060, 0066 and Figs. 3-7); and determining the intracranial pressure from the ability of the patient's eyes to track the video, using the computer processor (Paragraphs 0060, 0066 and Figs. 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make measuring the intracranial pressure comprises: showing a video to the patient on a stimulus screen of the eye tracking system, wherein the video moves across the stimulus screen; tracking movement of the patient's eyes, using an eye tracking camera of the eye tracking system; assessing an ability of the patient's eyes to track the video; and determining the intracranial pressure from the ability of the patient's eyes to track the video, using the computer processor as taught by the method and system for assessing glaucoma of Waldorf in the combination of Fuller, Berdahl and Samadani since Waldorf teaches it is known to include these features in a method and system for assessing glaucoma for the purpose of providing a method and system for assessing glaucoma that can be done quickly, accurately and non-invasively.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 2013/0144185) in view of Berdahl et al. (US 2018/0279877) in view of Samadani et al. (US 2015/0190050) as applied to claims 1 and 9 above, and further in view of Abreu (US 2001/0056359).
Fuller, Berdahl and Samadani remains as applied to claims 1 and 9 above.
Fuller, Berdahl and Samadani does not disclose comparing the intraocular pressure to the intracranial pressure comprises: determining, with the computer processor, whether the measured intraocular pressure is high, normal or low; determining, with the computer processor, whether the measured intracranial pressure is high, normal or low; comparing, with the computer processor, the two determinations of high, normal or low; and assessing, with the computer processor, a glaucoma risk in the patient, based on the comparison of the two determinations.
Abreu teaches, from the same field of endeavor that in a method and system for assessing glaucoma that it would have been desirable to include comparing the intraocular pressure to the intracranial pressure (Figs. 1-3C) comprises: determining, with the computer processor, whether the measured intraocular pressure is high, normal or low (Paragraph 0204); determining, with the computer processor, whether the measured intracranial pressure is high, normal or low (Paragraph 0204); comparing, with the computer processor, the two determinations of high, normal or low (Paragraph 0204); and assessing, with the computer processor, a glaucoma risk in the patient, based on the comparison of the two determinations (Paragraph 0204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the intraocular pressure to the intracranial pressure comprises: determining, with the computer processor, whether the measured intraocular pressure is high, normal or low; determining, with the computer processor, whether the measured intracranial pressure is high, normal or low; comparing, with the computer processor, the two determinations of high, normal or low; and assessing, with the computer processor, a glaucoma risk in the patient, based on the comparison of the two determinations as taught by the method and system for assessing glaucoma of Abreu in the combination of Fuller, Berdahl and Samadani since Abreu teaches it is known to include these features in a method and system for assessing glaucoma for the purpose of providing a method and system for assessing glaucoma which effectively and efficiently notifies a user of the system in a timely manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/01/2022